Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 1 of 13 PageID: 1



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


LEE WILLIAMS, individually and in his
representative capacitiy,

      Plaintiff,                                            No. 20-4684
v.                                                       CLASS ACTION
TECH MAHINDRA (AMERICAS), Inc.,

      Defendant.



                   COMPLAINT AND DEMAND FOR JURY TRIAL




                                        Jonathan Rudnick, Esq.
                                        LAW OFFICES OF JONATHAN RUDNICK, LLC
                                        788 Shrewsbury Avenue
                                        Tinton Falls, NJ 07724
                                        Telephone: (732) 842-2070
                                        Facsimile: (732) 879-0213
                                        jonr@jonrudlaw.com; dkotchen@kotchen.com

                                        Attorney for Plaintiffs and Putative Class




                                          1
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 2 of 13 PageID: 2



                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Lee Williams brings this action on behalf of himself and a class of similarly

situated individuals to remedy pervasive, ongoing race discrimination by Defendant Tech

Mahindra (Americas), Inc.

                          LOCAL CIVIL RULE 10.1 STATEMENT

       1.      The mailing addresses of the parties to this action are:

               Lee Williams
               2401 Stirling Circle. Apt 312
               Dunedin, FL 34698

               Tech Mahindra (Americas), Inc.
               200B Meadowlands Parkway
               Secaucus, NJ 07094

                                 NATURE OF THE ACTION

       2.      Tech Mahindra, Ltd. is an information technology (“IT”) company located in India.

Defendant Tech Mahindra (Americas), Inc. (hereinafter “TMA”) is Tech Mahindra, Ltd.’s wholly

owned subsidiary. TMA provides IT outsourcing and consulting services to clients within the

United States. TMA employs approximately 5,100 employees in the United States. While roughly

1-2% of the United States population, and roughly 12% of the relevant labor market, is South

Asian and Indian, approximately 90% (or more) of TMA’s United States-based workforce is South

Asian and Indian. As discussed further below, this grossly disproportionate workforce is the result

of TMA’s intentional pattern or practice of employment discrimination against individuals who




                                                 2
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 3 of 13 PageID: 3



are not South Asian, including discrimination in hiring, staffing, promotion, and termination

decisions.1

       3.      Tech Mahindra’s employment practices violate the Civil Rights Act of 1866, as

amended, 42 U.S.C. § 1981. Plaintiff seeks, on his own behalf, and on behalf of a class of similarly

situated individuals, declaratory, injunctive, and other equitable relief, compensatory and punitive

damages, including pre- and post-judgment interest, attorneys’ fees, and costs to redress TMA’s

pervasive pattern or practice of discrimination.

                                         THE PARTIES

       4.      Plaintiff Lee Williams was born in the United States, and is of Caucasian Race and

American national origin. He resides in Florida. Mr. Williams was employed by TMA in

Columbus, Ohio and lived in Ohio at all times discussed below. Mr. Williams is a member of a

protected class as recognized by 42 U.S.C. § 1981.

       5.      TMA is a company incorporated in New Jersey with a principal business address

of 36 Pittenger Pond Rd., Freehold, NJ, 07728. TMA is registered to do business in New Jersey

and maintains offices in Bedminster, Secaucus, and South Plainfield.

                                  JURISDICTION & VENUE

       6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 42

U.S.C. § 1981(a).

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d), as this

matter is a class action with an amount in controversy of greater than $5 million, exclusive of




1
  As used herein, “South Asian race” refers to individuals who trace their ancestry to the Indian
sub-continent.

                                                   3
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 4 of 13 PageID: 4



interest and costs, and involves at least one class member who is a citizen of a state and is brought

against a corporation that is a citizen of a different state.

        8.      This Court has personal jurisdiction over TMA because it is incorporated in New

Jersey and maintains a principal business address here.

        9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)-(c) because TMA

resides in this District and is subject to the Court’s personal jurisdiction in this District.

     TECH MAHINDRA’S BUSINESS MODEL AND DISCRIMINATORY SCHEME

        10.     TMA has approximately 25 offices and employs approximately 5,100 individuals

in the United States. TMA made almost $1 billion in revenue in the past fiscal year, and

comparable amounts in prior years.

        11.     TMA contracts with U.S. companies to provide IT-related services. Once TMA

secures a contract with a client, it hires individuals to fill positions to service the client. Both

external applicants and existing employees must apply and interview for these positions. Once a

position servicing a client comes to an end (or if an employee is removed from a position),

employees are placed in a non-productive status referred to as being on the bench. Once on the

bench, employees must again seek new positions within TMA, going through an application and

interview process, just as external applicants must.

        12.     TMA operates under a general policy of discrimination in favor of South Asians

and against individuals who are not South Asian. This general policy of discrimination manifests

itself in the same general fashion with respect to TMA’s hiring, staffing, promotion, and

termination decisions. It consists of at least four inter-related, mutually reinforcing prongs,




                                                    4
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 5 of 13 PageID: 5



pursuant to which applicants and employees outside of HCL’s favored class are similarly

disadvantaged and harmed.

        13.     First, TMA engages in a practice of securing H-1B visas (and other visas) for South

Asian workers located overseas who will then be used to staff positions in the United States. The

federal government annually awards 65,000 H-1B visas (plus an additional 20,000 for individuals

with advanced degrees). These visas are awarded on a lottery basis. Given the annual cap on H-

1B visas, companies compete to secure visas for prospective visa workers. Each year, companies

submit H-1B visa petitions at the beginning of April for visas to be awarded later that year. H-1B

visa petitions must identify an actual job at a specific location that the prospective visa worker will

fill if awarded a visa.

        14.     To fulfill its employment preference for South Asians, TMA seeks to maximize the

number of visas it receives each year from the federal government. TMA is consistently one of the

top ten H-1B visa recipients. TMA submits visa petitions for more positions than actually exist in

the U.S. in order to maximize its chances of securing the highest number of available H-1B visas

from the lottery process (despite the fact that this practice constitutes visa fraud). In this way, TMA

has been able to secure visas for far more individuals than it actually has a present need for. For

instance, in FY 2017, TMA obtained 4,931 approved H-1B petitions. In FY 2016, TMA obtained

3,344 approved H-1B petitions. In FY 2015, TMA obtained 2,553 approved H-1B petitions.2

Given that TMA employs only 5,100 employees in the U.S., TMA could not possibly have

positions for each of the thousands of individuals for whom it secures a visa each year. Rather,




2
  See Buy American, Hire American, U.S. CITIZENSHIP & IMMIGRATION SERVS. (July 5, 2018),
https://www.uscis.gov/legal-resources/buyamerican-hire-american-putting-american-workers-
first (containing links to the annualized lists).

                                                  5
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 6 of 13 PageID: 6



these individuals are placed in TMA’s inventory of visa workers for use on future projects in the

U.S.

       15.     All, or substantially all, of the individuals for whom TMA secures visas are South

Asian. TMA gives these individuals preference for open positions in the U.S. (over locally hired

non-South Asian employees and external applicants). Similarly, non-South Asian individuals are

often displaced from their current positions in favor of South Asian visa-ready individuals.

       16.     Second, TMA gives preference to South Asian applicants located in the U.S. over

non-South Asian applicants. As a result, on information and belief, TMA hires a disproportionately

high percentage of South Asians within the United States that far exceeds the proportion of those

individuals in the relevant labor market. These locally hired South Asian employees are then given

preference for open positions in the U.S. (over locally hired non-South Asian employees).

       17.     Third, TMA gives preference to South Asians over non-South Asians in making

promotion decisions. This results in diminished career prospects and lower pay for non-South

Asian individuals, among other harms. The vast majority (if not all) of TMA’s managerial and

supervisory positions in the U.S. are filled by South Asian individuals.

       18.     Fourth, because of its discriminatory preference for South Asians, TMA terminates

non-South Asians at disproportionately high rates, compared to South Asians. Additionally,

because of TMA’s preference for filling positions with South Asians, non-South Asians are

disproportionately relegated to the bench and disproportionately unable to locate new assignments.

On information and belief, individuals who remain on the bench for too long are terminated.

       19.     TMA’s U.S. workforce reflects the result of its discriminatory scheme. While only

about 12% of the relevant labor market (the IT industry) is South Asian, approximately 90% (or




                                                 6
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 7 of 13 PageID: 7



more) of TMA’s United States-based workforce is South Asian, as is, the vast majority (if not all)

of its managerial and supervisory-level staff.

                       PLAINTIFF LEE WILLIAMS’ EXPERIENCES

       20.     Mr. Williams is a highly skilled senior technology sales executive with over twenty

years of professional experience. He holds a B.S. in Business Management from Indiana Wesleyan

University. Mr. Williams specializes in new logo acquisition, account management, and team

leadership, and sells both technology and services to clients. He has held a variety of director and

vice president-level sales roles throughout his career.

       21.     Mr. Williams was hired by TMA for a Regional Manager / Senior Director of

Business Development sales role based out of Columbus, Ohio in May 2014. He started work for

the company on June 2, 2014. In this position, Mr. Williams was a “hunter,” responsible for

generating business and sales from new banking clients (i.e., clients with whom TMA had no prior

business relationship or sales) in the Midwest and developing relationships with these new

accounts. During the interview process, TMA asked Mr. Williams whether he had any contacts

with the approximately ten banking clients he would be assigned to in the Midwest. Mr. Williams

confirmed that he did have contacts within these accounts from having called on them during his

career. The company also informed Mr. Williams during the interview process that it had a good

relationship with the potential clients in his territory and that there was an existing pipeline of

future sales that he could utilize to generate new business and sales with these accounts.

       22.     Of the approximately eight employees in Mr. Williams’ new hunter fields sales

group, Mr. Williams was one of only two non-South Asians. He reported to Manish Sharma, Vice




                                                 7
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 8 of 13 PageID: 8



President, who was based out of New Jersey. Like the vast majority of TMA’s managerial and

supervisory staff, Mr. Sharma is of South Asian race.

       23.     Shortly after joining TMA, the company asked Mr. Williams to enter his

professional banking contacts into TMA’s Salesforce CRM system, which Mr. Williams had

acquired through his over twenty years of sales experience. Mr. Williams complied with this

request, and continued to update his contacts in the system throughout his tenure with TMA.

       24.     When Mr. Williams began calling on the banking clients shortly after joining TMA,

he quickly learned that TMA’s representation that it had a good working relationship with the

various accounts in his territory and a pipeline of sales he could build from was false. In fact, a

number of accounts informed Mr. Williams that TMA had previously called on them, and that they

in fact had a poor relationship with TMA. As a result, it often took Mr. Williams months to set up

meetings with these accounts and deals were lost to competitors due to TMA’s poor history with

the accounts. While Mr. Williams reported this issue to his manager, Mr. Sharma, and asked for

assistance in overcoming the problems with the accounts he inherited, Mr. Williams’ requests for

help went unanswered.

       25.     Mr. Williams attended three regional meetings for TMA in New Jersey and Georgia

during his tenure with the company. These meetings were typically attended by project managers,

subject matter experts, and salespersons. Of the approximately 90 to 100 attendees at these

meetings, the vast majority of individuals (over 90%) were of South Asian. Hindi was often spoken

socially at these meetings to the exclusion of Mr. Williams, a native English speaker.

       26.     Despite these challenges, Mr. Williams performed well in his sales role. He worked

diligently to improve TMA’s relationship with the Midwest banking accounts and successfully

identified opportunities for future sales that he was pursuing at the time of his termination, which




                                                 8
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 9 of 13 PageID: 9



included, for example, four opportunities with PNC totaling over $3 million in potential sales

revenue. In February 2015, Mr. Williams was provided with a small raise by TMA for his efforts.

However, because TMA’s pattern or practice of discrimination, it never promoted Mr. Williams.

       27.      In June 2015, Mr. Williams’ manager, Mr. Sharma, informed him that he was not

meeting his sales goals, and that he would be put on a Performance Improvement Plan (“PIP”)

effective June 15, 2015. Under the 60-day PIP, TMA set unreasonable revenue goals for Mr.

Williams that were unattainable given the company’s poor working relationship with the accounts

in Mr. Williams’ territory. The assignment of Mr. Williams to a PIP was pretextual, and was

designed to set Mr. Williams up to fail so that TMA could terminate his employment.

       28.      TMA terminated Mr. Williams on August 19, 2015. Curiously, on September 7,

2015, Mr. Williams received a letter from Joji Litto, Group Manager – Human Resources at TMA,

noting that his “resignation ha[d] been accepted” and that he was “relieved from the services of

[TMA] effective … 19 August 2015.” Mr. Williams did not resign from TMA; rather, he was

terminated because of TMA’s pattern or practice of discrimination.

                               CLASS ACTION ALLEGATIONS

       29.      Plaintiff brings this Class Action pursuant to Federal Rule of Civil Procedure 23(a),

(b)(2), (b)(3), and (c)(4), seeking injunctive, declaratory, equitable, and monetary relief for TMA’s

systematic pattern or practice of discriminatory employment practices against individuals who are

not of South Asian race. This action is brought on behalf of the following class:

             All persons who are not of South Asian race who: (1) sought a position with or
             within TMA and were not selected, (2) who were employed by TMA but not
             promoted, and/or (3) were employed by TMA and involuntarily terminated.

       30.      Members of the class are so numerous and geographically dispersed across the

United States that joinder is impracticable. While the exact number of class members is unknown




                                                  9
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 10 of 13 PageID: 10



to Plaintiff, it is believed to be in the thousands. Furthermore, members of the class are readily

identifiable from information and records in TMA’s possession.

       31.       There are numerous questions of law and fact common to the class. Among the

common questions of law or fact are: (a) whether TMA has engaged in a pattern or practice of

discrimination     against non-South Asian individuals in its hiring, staffing, promotion, and

termination decisions; (b) whether TMA has violated 42 U.S.C. § 1981; (c) whether equitable and

injunctive relief is warranted for the class; and (d) whether compensatory and/or punitive damages

are warranted for the class.

       32.       Plaintiff’s claims are typical of the class. All members of the class were damaged

by the same discriminatory policies and practices, i.e., they were denied the opportunity to fairly

compete for and obtain employment with TMA, were denied positions and promotions within the

company, and/or were terminated by the company.

       33.       Plaintiff will fairly and adequately protect the interest of other class members

because he has no interest that is antagonistic to or which conflicts with those of any other class

member, and Plaintiff is committed to the vigorous prosecution of this action and has retained

competent counsel experienced in class litigation to represent them and the class.

       34.       Because of TMA’s actions, which were taken intentionally and/or with reckless

disregard for the federally protected rights of Plaintiff and the class, Plaintiff and the class have

suffered substantial harm for which punitive damages is warranted.

       35.       Class certification is appropriate pursuant to Federal Rule of Civil Procedure

23(b)(2) because TMA has acted and/or refused to act on grounds generally applicable to the class,

making declaratory and injunctive relief appropriate with respect to Plaintiff and the class.




                                                 10
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 11 of 13 PageID: 11



Members of the class are entitled to declaratory and injunctive relief to end TMA’s discriminatory

policies and practices.

       36.     Class certification is appropriate pursuant to Federal Rule of Civil Procedure

23(b)(3) for determination of the damage claims of individual class members because the issue of

whether TMA engages in a pattern or practice of discrimination against non-South Asian

individuals is common and predominates over individual issues of proof. Class certification under

Rule 23(b)(3) would be superior to other methods for fair and efficient resolution of the issues

because, among other reasons, certification will avoid the need for repeated litigation by each

individual class member. The instant case will be manageable as a class action. Plaintiff knows of

no difficulty to be encountered in the maintenance of this action that would preclude its

maintenance as a class action.

       37.     In the alternative, class certification is appropriate pursuant to Federal Rule of Civil

Procedure 23(c)(4) to litigate Plaintiff’s claims for prospective classwide compliance and

affirmative injunctive relief necessary to eliminate TMA discrimination. Certification under this

rule is also appropriate to decide whether TMA has adopted a systemic pattern or practice of racial

discrimination against non-South Asian individuals. Certification under this rule is also

appropriate to determine classwide damages, including punitive damages.

                                     CAUSES OF ACTION
                                           COUNT I
                          (Disparate Treatment on the Basis of Race)
                   (Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981)

       38.     Plaintiff re-alleges each preceding paragraph as though fully set forth herein.

       39.     Throughout the class liability period, TMA has engaged in a pattern or practice of

discriminating against individuals who are not of South Asian race by: (a) knowingly and

intentionally favoring South Asian individuals in hiring, staffing, promotion, and termination


                                                 11
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 12 of 13 PageID: 12



decisions, and (b) knowingly and intentionally disfavoring non-South Asian individuals (including

Mr. Williams) in hiring, staffing, promotion, and termination decisions.

       40.     As a result of TMA’s intentional discrimination, Plaintiff and members of the class

have been denied employment, have been denied positions within TMA, have been denied

promotions, and/or have been terminated.

       41.     TMA’s actions constitute unlawful discrimination on the basis of race in violation

of 42 U.S.C. § 1981.

                                    PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for relief as follows:
   a. Certification of the case as a class action pursuant to Federal Rule of Civil Procedure 23;
   b. Designation of Plaintiff as representative of the class;
   c. Designation of Plaintiff’s counsel as counsel for the class;
   d. A declaratory judgment that the practices complained of herein are unlawful and violate
42 U.S.C. § 1981;
   e. A permanent injunction against TMA and its officers, agents, successors, employees,

representatives, and any and all persons acting in concert with them, from engaging in unlawful
policies, practices, customs, and usages set forth herein;
   f. An order requiring TMA to adopt a valid, non-discriminatory method for hiring,
promotion, termination, and other employment decisions;
   g. An order requiring TMA to post notices concerning its duty to refrain from discriminating
against employees on the basis of race, or retaliating against those who complain of racial
discrimination;
   h. An award to Plaintiff and the class of all available damages—including (without
limitation) punitive damages and compensatory damages—for the harm they suffered as a result
of TMA’s violations of § 1981;




                                                 12
Case 3:20-cv-04684-BRM-LHG Document 1 Filed 04/21/20 Page 13 of 13 PageID: 13




    i. An award to Plaintiff and the class of back-pay, front-pay, reinstatement, and such other
equitable relief as the Court deems just and appropriate;
    j. An award to Plaintiff and the class of pre- and post-judgment interest at the prevailing rate
on damages as a result of TMA’s discrimination against them in violation of § 1981;
    k. An award of Plaintiff and the class’ attorneys’ fees, expert witness fees, expenses, and
costs of this action and of prior administrative actions; and
    l. An award to Plaintiff and the class of such other relief as this Court deems just and
appropriate.
                                          JURY DEMAND
        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff respectfully demands a trial by

jury on all issues properly triable by a jury in this action.


Dated: April 21, 2020
                                               By: /s/Jonathan Rudnick
                                               Jonathan Rudnick, Esq.
                                               LAW OFFICES OF JONATHAN RUDNICK, LLC
                                               788 Shrewsbury Avenue
                                               Tinton Falls, NJ 07724
                                               Telephone: (732) 842-2070
                                               Facsimile: (732) 879-0213
                                               jonr@jonrudlaw.com

                                               Daniel Kotchen (pro hac vice forthcoming)
                                               KOTCHEN & LOW LLP
                                               1745 Kalorama Road NW, Suite 101
                                               Washington, DC 20009
                                               (202) 471-1995
                                               (202) 280-1128 (Fax)
                                               dkotchen@kotchen.com

                                               Attorneys for Plaintiff and Putative Class




                                                   13
